NO. 12-22-00181-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JAMES ROWE LONG,                                          §   APPEAL FROM THE 7TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         James Rowe Long pleaded “guilty” to cruelty to a non-livestock animal and the trial court
sentenced him to eight years in prison. Appellant appealed.
         The clerk’s record has been filed and the trial court’s certification states that this is a plea
bargain case and the defendant has no right of appeal. The certification is signed by Appellant
and his counsel. See TEX. R. APP. P. 25.2(d). Appellant also signed a waiver of appeal.
         When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the record, the trial court’s certification appears to accurately state that Appellant
waived his right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate). Because the trial court did not grant Appellant the right to appeal his conviction,
we dismiss the appeal.
Opinion delivered August 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 17, 2022


                                         NO. 12-22-00181-CR


                                       JAMES ROWE LONG,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0136-21)


                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.